PER CURIAM:
Marty Lorenzo Wright appeals the district court’s order entered on December 10, 2009, denying his “Letter/Motion In The Interest of Justice.” In Wright’s “Letter/Motion” he appears to seek reconsideration of the court’s July 15, 2009 order, which granted him a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). See United States v. Wright, No. 4:95-cr-00039-TEM-TEM-1 (E.D.Va. July 15, 2009). We have reviewed the record and find no reversible error in the district court’s denial of Wright’s motion to reconsider. Accordingly, we affirm. See United States v. Goodwyn, 596 F.3d 233, 234-36 (4th Cir.2010) (holding that district court lacked authority to grant defendant’s motion to reconsider, filed eight months after the district court’s order ruling on original § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.